77 Ariz. 84 (1954)
267 P.2d 724
CITY OF PHOENIX, a municipal corporation, and Phoenix Newspapers, Inc., a corporation, petitioners,
v.
Honorable Fred C. STRUCKMEYER, Jr., Judge of the Superior Court of the State of Arizona, in and for the County of Maricopa, respondent.
No. 5879.
Supreme Court of Arizona.
February 23, 1954.
Rehearing Denied May 18, 1954.
William C. Eliot, City Atty., George T. Fike, Fred F. Bockmon, James C. Haythornewhite, and Arthur B. Parsons, Jr., Asst. City Attys., Phoenix, for petitioners.
Jennings, Strouss, Salmon & Trask, Phoenix, by Irving A. Jennings and Clarence J. Duncan, Phoenix, Snell & Wilmer, Phoenix, by Perry M. Ling, Phoenix, and Ryley, Carlock & Ralston, Phoenix, for respondent.
WINDES, Justice.
The City of Phoenix passed an ordinance bringing certain territory within its boundaries. Suit was filed in the Superior Court of Maricopa County, Arizona, to restrain the publication of the ordinance. On the application of the City, we issued an alternative writ of prohibition. The facts and legal problems involved herein are the same as those presented in the case of City of Tucson v. Garrett, 77 Ariz. 73, 267 P.2d 717.
The decision in that case is controlling herein and for the reasons therein stated, the alternative writ of prohibition issued herein is made permanent.
PHELPS, C.J., concurs.
UDALL, J., specially concurs.
LA PRADE and STANFORD, JJ., dissent.